Case 3:18-cv-14330-AET-TJB Document 10-1 Filed 02/11/19 Page 1 of 2 PageID: 379



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

LESLIE A. FARBER, LLC
33 Plymouth Street, Suite 204
Montclair, NJ 07042
Ph. (973) 509-8500
Attorneys for Defendant John Doe subscriber assigned IP address 24.191.192.51

MALIBU MEDIA, LLC,                                    Hon. Tonianne J. Bongiovanni, U.S.D.J.

                                       Plaintiff, Case No. 3:18-cv-14330-AET-TJB

                      vs.                                        CIVIL ACTION

JOHN DOE SUBSCRIBER ASSIGNED IP                            CERTIFICATION OF
ADDRESS 24.191.192.51,                                         SERVICE
                                     Defendant.

       1.      I, Leslie A. Farber, Esq., counsel for defendant John Doe subscriber assigned IP

address 24.191.192.51, hereby certify that on February 11, 2019, I electronically filed this

defendant’s Reply brief in support of defendant’s Motion to Quash, or, in the alternative to Proceed

Anonymously and for a Protective Order in the above captioned matter, pursuant to Rules 45, 5.2(e)

and/or 26(c) of the Federal Rules of Civil Procedure, with the Clerk of the District Court using the

CM/ECF system, which sent notification of such filing to the following:

               PATRICK J. CERILLO, ESQ.
               4 Walter Foran Boulevard, Suite 402
               Flemington, NJ 08822
               email: pjcerillolaw@comcast.net
               Attorney for Plaintiff

       2.      On February 11, 2019, I also sent a courtesy copy of the above documents to the Hon.

Tonianne J. Bongiovanni, U.S.D.J., United States District Court, Clarkson S. Fisher Building & U.S.

Courthouse, 402 East State Street, Trenton, NJ 08608, via regular mail.




                                                  1
Case 3:18-cv-14330-AET-TJB Document 10-1 Filed 02/11/19 Page 2 of 2 PageID: 380



       I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


                                                    /s/ Leslie A. Farber
Dated: February 11, 2019                            Leslie A. Farber
                                                    eMail: LFarber@LFarberLaw.com




                                               2
